Proceeding under article 78 of the Civil Practice Act to review and annul a determination of the State Liquor Authority, dated May 18, 1961, suspending for 10 days petitioner’s restaurant liquor license on the ground that it had violated subdivision 1 of section 65 of the Alcoholic Beverage Control Law by serving alcoholic beverages to a minor under 18 years of age. By order of the Supreme Court, Nassau County, made June 7, 1961, pursuant to section 1296 of the Civil Practice Act, the proceeding has been transferred to this court for disposition. Determination confirmed and proceeding dismissed, without costs. No opinion. Ughetta, Acting P. J., Kleinfeld, Christ, Brennan and Hopkins, JJ., concur.